The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      DETAILED ACTION    
  
 	  Claims 1-3, 5-9, 11-15 and 17-23 are allowed. 
  Claims 4, 10 and 16 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 10/21/2021.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Marinier (US 2015/0358111) see abstract: channel quality index (CQI) tables be provided to support the higher order modulation transmission; para [0073] discloses the first CQI table or the second CQI table (=plurality of CQI index table) be used for feedback reporting for HOM (=higher order modulation) transmissions. Span modulation orders of multiple tables. Para [0077] discloses CQI table index.

Pelletier et al. (USPUB 2013/0195008) reference para [0007] discloses the WTRU configured with multiple CQI tables and select a CQI table for providing feedback information. Para [0019] [FIG. 7] discloses extended CQI table. Seo et al. 

Song et al. (USPUB 2014/0092785) reference para [0044] discloses high order modulation, such as 256QAM (quadrature amplitude modulation), para [0060] expand the CQI index tables to include 256QAM. [FIG 5b] [0130] discloses UE receives or transmits a modulated signal that has a modulation order higher than 64QAM and feeds back a CQI that corresponds to the modulation order higher than 64QAM, the modulation order be 256QAM.

The prior art on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “receiver configured to receive from a base station CQI index table indication information indicating to use the first CQI index table for CQI selection which include CQI index corresponding to a modulation higher order that is not supported by the second CQI table”, with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 7, 13 and 19 mutatis mutandis. Accordingly, claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18 and 20-23 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471